Citation Nr: 0109092	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-01 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of service connection for coronary 
artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from November 1957 to November 
1961 and from February 1962 to July 1987.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1999 rating decision of the St. Petersburg, Florida 
Regional Office (RO) which severed service connection for 
coronary artery disease.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In a June 1997 rating decision, the RO granted service 
connection for coronary artery disease.  

3.  In a January 1999 rating decision, the RO severed service 
connection for coronary artery disease on the basis that such 
disorder was not incurred during the veteran's period of 
service and did not become manifest to a compensable degree 
within one year of service separation.  

4.  The evidence of record does not establish that the award 
of service connection for coronary artery disease was clearly 
and unmistakably erroneous.  


CONCLUSION OF LAW

Service connection for coronary artery disease is restored.  
38 C.F.R. § 3.105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  The Board notes 
that by virtue of the Statement of the Case issued during the 
pendency of this appeal, the veteran and his accredited 
representative were given notice of information, medical 
evidence, or lay evidence necessary to support his claim.  
Additionally, as the Board is granting the veteran's claim 
for restoration of service connection in this matter, a 
remand, at this time, would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991)(strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in the particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994)(remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  Accordingly, the Board 
concludes that remanding this claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



I.  Historical Review

The veteran' service medical records indicate that he was 
seen for complaints of right chest pain for a period of three 
days in October 1975.  The examiner noted that the veteran 
seemed to have swelling on the right upper quadrant of the 
chest.  The diagnosis was slight muscle strain.  An October 
1982 treatment entry noted that the veteran complained of 
chest pain in the lower left chest.  He described sharp chest 
wall pain.  The assessment included muscle strain, chest wall 
and wheezing secondary to tobacco use with no evidence of 
infiltrates or masses.  A December 1983 entry indicated that 
the veteran complained of chest pain for the previous two 
days.  The assessment, at that time, was chest pain of 
unknown etiology.  A June 1985 report indicated a 
triglyceride level of 329.4.  A December 1983 examination 
report included a notation that the veteran had sinus 
bradycardia.  At the time of the April 1987 separation 
examination report, the veteran checked that he suffered pain 
or pressure in his chest in 1985.  He also checked that he 
did not have heart trouble.  An electrocardiogram, at that 
time, indicated that the veteran had sinus bradycardia with 
primary AV block.  The April 1987 separation examination 
report included a notation that the veteran's heart was 
normal.  A subsequent April 1987 treatment entry noted that 
the veteran had a triglyceride level of 494.8.  The 
impression was elevated triglyceride.  

The veteran underwent a VA general medical examination in 
January 1988.  He reported that he had one episode of chest 
pain four years earlier.  The veteran stated that he was 
given Nitroglycerin and that a routine electrocardiogram was 
obtained.  It was noted that the veteran did not have any 
additional history of exertional chest pain.  The examiner 
reported that the veteran's heart had a regular rate and 
rhythm with no murmurs, cardiomegaly or abnormal heart 
sounds.  The peripheral pulses were brisk and equal.  The 
diagnoses referred to disorders other than a cardiovascular 
disorder.  

In June 1988, service connection was denied for a heart 
condition.  It was reasoned, essentially, that such disorder 
was not found on the most recent examination and that, 
therefore, service connection was not warranted.  

VA treatment records dated from January 1989 to October 1990 
indicated that the veteran was treated for several disorders.  
A May 1989 entry indicated a triglyceride level of 1088.  It 
was noted that the veteran's triglycerides were too high to 
calculate LDL and to run HDL.  

Private treatment records dated from August 1991 to October 
1991 referred to continued treatment.  An August 1991 
discharge summary from the Emerson Hospital noted that the 
veteran was admitted after the onset of an anginal syndrome 
for the previous two and one-half weeks.  The examiner 
indicated, as to an impression, that he suspected the veteran 
had severe progressive coronary artery disease.  A September 
1991 discharge summary related a discharge diagnosis of 
unstable angina with a possible myocardial infarction in 
progress.  A September 1991 report from the Beth Israel 
Hospital noted that the veteran underwent coronary 
angiography.  The final diagnoses were two vessel coronary 
disease and a widely patent vessel at the site of the 
percutaneous transluminal coronary angioplasty in the left 
anterior descending artery.  An October 1991 statement from 
R. M. Daum, M.D., reported that the veteran had been under 
his care since August 1991 when he presented with unstable 
angina.  It was noted that the veteran underwent an urgent 
cardiac catheterization and was found to have critical 
disease of the left anterior descending artery which was 
successfully angioplasted.  It was noted that, presently, the 
veteran was doing quite well from a cardiac standpoint.  

In November 1991, the veteran attempted to reopen his claim 
for service connection for coronary artery disease.  In an 
October 1992 rating decision, the RO determined that no new 
and material evidence had been submitted to reopen the 
veteran's claim.  

In a March 1997 decision, the Board granted the veteran's 
petition to reopen his claim of entitlement to service 
connection for coronary artery disease.  The Board remanded 
the matter to the RO to afford the veteran a VA 
cardiovascular examination.  

In June 1997, the RO granted service connection for coronary 
artery disease.  A 30 percent disability evaluation was 
assigned effective November 19, 1991.  The RO incorrectly 
noted that the March 1997 Board decision had granted service 
connection for coronary artery disease.  

Private treatment records dated from May 1996 to July 1997 
indicated that the veteran continued to receive treatment for 
disorders including cardiovascular disorders.  VA treatment 
records dated in August 1997 also referred to continued 
treatment.  

The veteran underwent a VA cardiovascular examination in 
August 1997.  The examiner reviewed the veteran's claims 
folder and discussed various treatment reports.  As to a 
diagnosis, the examiner noted that the veteran had quite well 
established coronary artery disease as shown by several 
angiograms and therapy with angioplasty.  The examiner 
indicated that the current level of the veteran's heart 
disease was quite significant.  It was also noted that at the 
time of the examination, the veteran showed physical findings 
of left ventricular enlargement with the left border of 
cardiac dullness coming right out to 13 cm.  

The examiner commented that he did not find any abnormality 
in the electrocardiograms at the veteran's retirement from 
service, but that he did find an electrocardiogram that 
looked to him like an intraventricular conduction defect, 
which the veteran presently had.  The examiner noted that at 
that time, the computer was not reading those 
electrocardiograms and the physician who read them wrote that 
they were within normal limits.  The examiner also remarked, 
as to the relationship between elevated triglycerides and the 
veteran's coronary artery disease, that he could not be 
certain because he was not given the veteran's fasting state.  
The examiner indicated that there was a statistical 
relationship between people with elevated triglycerides, 
glucose intolerance and coronary artery disease.  The 
examiner further noted that it was quite impossible for him 
to state that the veteran's coronary artery disease existed 
or did not exist in 1985, before he left the service.  He 
stated that with what is known about the natural history of 
coronary artery disease and the whole condition of 
atherosclerosis, that such condition was very likely present 
for some years prior to its first appearance as a clinical 
diagnosis.  The examiner observed that it was not possible to 
say for certain what the cause was of the veteran's episode 
of chest pain in service.  The examiner further commented 
that his best guess was that he would give the veteran the 
benefit of the doubt as one could certainly argue that it was 
as likely as not, that the veteran's coronary artery disease 
was in the process of developing while he was in military 
service.  

In an August 1998 rating decision, the RO proposed to sever 
the grant of service connection for coronary artery disease 
under the provisions of 38 C.F.R. § 3.105(d) (2000), on the 
basis that the evidence considered in conjunction with August 
1997 VA examination report, offered no conclusive evidence of 
cardiovascular disease in service or within one year after 
the veteran's discharge from service.  The RO concluded that 
there was no substantive basis upon which it could be 
concluded that the veteran's coronary artery disease arose 
during his period of service or as a result of any incident 
in service.  

Severance of service connection for coronary artery disease 
was implemented in a January 1999 rating decision.  The RO 
concluded that the June 1997 rating decision which granted 
service connection for coronary artery disease was clearly 
and unmistakably in error based on the evidence in the file 
at that time and on the evidence received subsequent to the 
Board's March 1997 determination.  

II.  Restoration

Under 38 C.R.R. § 3.105(d)(2000), service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  The United States Court of Appeals for 
Veterans Claims (Court) has held that § 3.105(d) "places at 
least as high a burden of proof on the VA when it seeks to 
sever service connection as [38 C.F.R. § 3.105(a)] places 
upon an appellant seeking to have an unfavorable previous 
determination overturned."  Graves v. Brown, 6 Vet.App. 166, 
170 (1994) quoting Baughman v. Derwinski, 1 Vet.App. 563, 566 
(1991).  In Graves, the Court stated that the "VA must meet 
the burden of proof and demonstrate that the granting of 
service connection was clear and unmistakable error; failure 
to do so is error as a matter of law."  Id. citing 
Oppenheimer v. Derwinski, Vet.App. 370, 372 (1991).  

The Court has stated that a clear and unmistakable error is a 
very specific and a rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet.App. 310, 313 (1992) (en banc.).  

In addition, the Court has established a three-pronged test 
to determine whether clear and unmistakable error is present 
in a prior determination:  (1) [E]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 2421, 
245 (1994), quoting Russell, supra, at 313-14.  

However, the Court has recently held that although the same 
standards apply in a determination of clear and unmistakable 
error in a final decision (section 3.105(a)) and 
determination as to whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purposes of severing service connection (section 
3.105(d)), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 
Vet.App. 474, 480 (1997); see also Venturella v. Gober, 10 
Vet.App. 340, 342-43 (1997).  The Court reasoned that because 
section 3.105(d) specifically contemplates that a change in 
diagnosis or change in law or interpretation of law may be 
accepted as the basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Venturella, supra, 
at 342-43.  

Therefore, based on the foregoing, the Board must determine, 
on the basis of all the evidence of record, whether the June 
1997 rating decision was clearly and unmistakably erroneous 
in granting service connection for coronary artery disease.  

The Board observes that the evidence of record fails to 
establish that the June 1997 rating decision was clearly and 
unmistakably erroneous.  Thus, the severance of service 
connection for coronary artery disease was improper.  The 
Board notes that the evidentiary record is not consistent 
with the RO's determination that there was no substantive 
basis upon which it could be concluded that the veteran's 
coronary artery disease arose during his period of service.  
The Board observes that the June 1997 rating decision 
apparently granted service connection for coronary artery 
disease on the incorrect assumption that the Board had 
granted service connection for such disorder in its March 
1997 decision.  However, the Board cannot conclude that the 
grant of service connection for coronary artery disease is 
unsupported by all the available evidence of record.  The 
veteran's service medical records indicate that he was 
treated on several occasions for chest pain.  Additionally, 
in December 1983, the veteran was noted to have sinus 
bradycardia and an April 1997 electrocardiogram indicated 
that he had sinus bradycardia with AV block.  Further, the 
Board notes that the veteran was diagnosed with progressive 
coronary artery disease in August 1991 just over four years 
after his separation from service.  Also, the Board observes 
that pursuant to an August 1997 VA cardiovascular examination 
report, the examiner specifically commented that it was his 
best guess that the veteran should be given the benefit of 
the doubt as it could certainly be argued that it was as 
likely as not that his coronary artery disease was in the 
process of developing while he was in service.  Although the 
August 1997 VA cardiovascular examination report was not of 
record at the time of the June 1997 rating decision, it must 
be considered in a determination as to whether service 
connection should be restored.  See Venturella.  

The Board notes that the record includes evidence showing a 
current cardiovascular disorder, the above noted problems in 
service, and an opinion by a VA examiner, after review of the 
claims folder, indicating a relationship between the 
veteran's coronary artery disease and his period of service.  
Therefore, the Board is of the view that the grant of service 
connection for coronary artery disease, as made by the RO in 
June 1997, is supportable based on consideration of the 
available evidence and the pertinent regulations pertaining 
to principles of service connection.  As such, the RO's June 
1997 rating decision was not clearly and unmistakably 
erroneous.  Accordingly, the Board concludes that restoration 
of service connection for coronary artery disease is 
warranted.  


ORDER

Restoration of service connection for coronary artery disease 
is granted.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

